ORDER
The memorandum disposition filed on December 7, 2005, is amended. The amended disposition will be filed concurrently with this order. With this amendment, the petition for rehearing is DENIED. No further petitions for rehearing or rehearing en banc may be filed.
MEMORANDUM***
To be eligible for asylum, Murcia-Pleitez must show that the alleged persecution is done at the hands of the El Salvadoran government or a group that the government is unwilling or unable to control.1 The immigration judge found that MurciaPleitez did not make this showing. There is substantial evidence in the record to support his determination.2
Among other factors, the IJ determined that there is no evidence of collusion between the maras and the law enforcement structure, the public security infrastructure was not unwilling to protect people like the petitioner, and there was no showing that the maras was too strong for the police to control. Under the applicable standard of review, these facts support the determination that the El Salvadoran government was not “unwilling or unable” to control the maras.
Murcia-Pleitez failed to raise any new relevant, legal arguments in his Motion to Reconsider. Therefore, the Board of Immigration Appeals did not abuse its discretion by denying the motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Korablina v. INS, 158 F.3d 1038, 1044 (9th Cir. 1998).


. See Hernandez-Montiel v. INS, 225 F.3d 1084, 1091 (9th Cir.2000).